Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This action is in response to the amendment received 11/4/2020. Amendments to the Claims, Specification, as well as Remarks have been received and considered by the examiner. Claim 9 has been cancelled. Claims 1-8, and 10-11 are currently pending.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by newly cited 2018/0202500 (Murakami). 
As to claim 1, Murakami discloses:
A clutch mechanism (see Fig. 4 for instance) configured to switch a clutch (C2) to one of an engaging state and a released state by a piston (40) operated by an oil pressure,
wherein the piston includes a first side surface portion (left side of piston 40 in Fig. 4) configured to press the clutch, and a second side surface portion (right side of piston 40) on which the oil pressure acts, and
the second side surface portion has a plurality of concave portions (flow passages 47, see also Fig. 5A) and convex portions (protruding portions 46) that form an uneven shape in a circumferential direction,


the second side surface portion constitutes a part of a piston chamber that causes oil to flow between the piston and a case in which the piston is arranged (Fig. 4 and 5A/6A, see also paragraph 56).
	As to claim 2, Murakami discloses:
wherein the piston has a hollow disc-like outer shape (Fig. 4 and 5A/6A), and
As to claim 3, Murakami discloses:
wherein the concave portion is longer than the convex portion (See for instance the embodiment of Fig. 6A), and the concave portions and the convex portions are alternately arranged (Fig. 6A).
As to claim 8, Murakami discloses:
A piston (40) operated by an oil pressure and configured to switch a clutch of a clutch mechanism to one of an engaging state and a released state, wherein
the piston includes a first side surface portion (left side of piston 40 in Fig. 4) configured to press the clutch, and a second side surface portion (right side of piston 40 in Fig. 4) on which the oil pressure acts, and
the second side surface portion has a plurality of concave portions (47) and convex portions (46) that form an uneven shape in a circumferential direction,
the concave portions of the second side surface portion are groove shaped portions formed entirely in the circumferential direction and arranged at predetermined intervals (Figs. 4, and 5A or 6A), and the convex portions of the second side surface portion are partition walls of each groove shaped 
As to claim 10, Murakami discloses: wherein the concave portion is longer See for instance the embodiment of Fig. 6A) than the convex portion, and the concave portions and the convex portions are alternately arranged (Fig. 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2014/0262676 (Niwata), in view of Murakami.
As to claims 1 and 5, Niwata discloses: 
A clutch mechanism (Fig. 2 or Fig. 3 which are both valid embodiments which read on the claim) configured to switch a clutch (including for instance, clutch plates 23, end plate 24, 21, and 22, but not limited to these elements) to one of an engaging state and a released state by a piston (33) operated by an oil pressure (Fig. 2),
wherein the piston includes a first side surface portion (left side of piston 33 in Fig. 2) configured to press the clutch (via bearing 29 which is part of said clutch mechanism), and a second side surface portion (right side of piston 33 in Fig. 2) on which the oil pressure acts, and

the oil inlet, the oil outlet, and the oil pressure detection port each have a shape recessed as compared to other portions in the side wall of the case and are arranged at a predetermined interval (See Fig. 3, and Figs 4a-4B; a port is by definition recessed, and as can be seen in Figs. 4A and 4B, the inlet and outlet as well as sensor (40, 44) are arranged at a predetermined interval; 44 is separated from the circumferential direction from outlet 42a. However, the claim does not require 3 separate points; one interval between two different points is sufficient to meet the claim).

As to claims 1 and 5, Niwata does not disclose: “the second side surface portion has an uneven shape in a circumferential direction”. Nevertheless, Murakami provides an analogous clutch mechanism and clutch (see 102 rejection above), wherein its analogous second side surface has an uneven shape in a circumferential direction (See 102 Rejection above for mapping and explanation).
it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to provide the second side surface of Niwata with an uneven surface, as taught by Murakami, because, inter alia, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (oil flow through a piston to regulate oil flow), is a matter of ordinary skill, (KSR v. Teleflex). It would have been obvious to add such a passage to Niwata, to the same purpose as is taught by Murakami. 

	As to claim 6, Niwata explicitly discloses: “the oil that flows from the oil inlet into the piston chamber flows in the piston chamber and is discharged from the oil outlet, and a sensor (40) configured to detect the pressure of the oil flowing in the piston chamber is arranged in the oil pressure detection amount of flow rate. It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed, to, set a boundary of known flow rates, in advance, prior to sale and common usage, because, inter alia, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (predictable flow rates and related outcomes on clutch engagement), is a matter of ordinary skill, (KSR v. Teleflex).

Allowable Subject Matter
Claims 4, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, while concave and convex portions on a first side portion of a piston (the side that presses the clutch), are known, for example, from, previously cited US Publication 2004/0065521 (Watanabe), and US20160131200 (Kim), along with analogous projecting portions, the prior art does not teach or suggest, for instance, 
wherein the first side surface portion has a plurality of convex portions and concave portions a structure in which are inverted with respect to the concave portions and the convex portions are inverted as compared to of the second side surface portion, and includes a plurality of projecting portions rising from the convex portions of the first side surface portions corresponding to the concave portions of the second side surface portion, and the projecting portions press the clutch (Emphasis added). See for instance Murakami, which shows its analogous pressing portion and radially outside and inverted with respect to the concave portions and the convex portions are inverted as compared to of the second side surface portion”. Claim 11 is allowable for similar reasons. 
As to claim 7, the prior art does not disclose: “wherein in a state the piston is assembled to the case to locate the oil inlet, the oil outlet, and the oil pressure detection port of the case face the concave portions of the piston”, in combination with the remaining limitations. 

Response to Arguments
Applicant’s arguments of 11/4/2020 have been considered but are moot because of the new ground of rejection, necessitated by amendment. 

Interpretation of Claims
Claims 3, 7, and 10 recite: concave or convex portions of the piston.  If Applicant chooses to accept the allowable subject matter of claims 4 and 11, and rolls this subject matter into the independent claim, along with intervening claims, claim 3, 7, and 10 will also need to be amended to distinguish which convex or concave portion is being invoked in claims 3, 7, and 10, or else the claims will run afoul of 35 USC 112 (b).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RYAN P DODD/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655